*449DECREE
WHEREAS it has appeared to the court that Vaimaona and Aulava were not able to reach an agreement between themselves as to the proper location of the boundary line between their respective communal properties as suggested to them in the next to the last paragraph of the decision filed in the above entitled case on October 2, 1948; and
WHEREAS the court visited the land on April 28, 1949 with a view to a determination of such boundary; and
WHEREAS the court did view the land Falemalama, shown on the survey filed with the application to register the same, in the presence of the parties and took further evidence, now, therefore, it is ORDERED, ADJUDGED and DECREED that the land Falemalama, as shown on such survey, is, subject to exceptions 1, 2 and 3 hereinafter noted, the communal family land of the Aulava family and shall be registered as such.

EXCEPTION 1.

It is ORDERED, ADJUDGED and DECREED that the seven sided tract lying in the southwestern corner of said Falemalama, which seven sided tract is described as follows: Beginning at the iron pin at the most southwesterly corner as shown on such survey of Falemalama, thence N 51°54' E, 101.25 ft.; thence N 29°49' W, 140.9 ft.; thence N 20°49' W, 167.5 ft.; thence N 86°32' W, 29.15 ft.; thence S Io34' E, 159.15 ft.; thence S 2°23' W, 47.38 ft.; thence S 29°49' E, 157.14 ft. to the place of beginning, is the communal family land of the Vaimaona family and that it be registered as such.

EXCEPTION 2.

WHEREAS evidence satisfactory to the court was adduced showing that the four sided tract lying in the southeastern corner of the land Falemalama, and described as *450follows: Beginning at the Point of Beginning (Y=45, 582.01, X=211,462.26) as shown on such survey of Falemalama, .thence N 8° 12' W, 115.0 ft.; thence S 62°20' W, 151.43 ft.; thence S 33°14' E, 127.90 ft.; thence N 51°54' E, 102.20 ft. to the point of beginning, is the Malae of the Pele and Aulava families, now, therefore, it is ORDERED, ADJUDGED and DECREED that such Malae is the Malae of the Pele and Aulava families, and that it be registered as such.

EXCEPTION 3.

The court finds from evidence adduced before it that the graveyard lying within the borders of that part of Falemalama herein decreed to be the communal family land of the Aulava family has been dedicated for many years as a burial ground for members of both the Aulava and Vaimaona families. Accordingly the court ORDERS, ADJUDGES and DECREES that such burial ground has been dedicated as a burial ground for both the Aulava and Vaimaona families, and it further ORDERS, ADJUDGES and DECREES that it may continue to be used as such for the members of the said Aulava and Vaimaona families.
It is further ORDERED, ADJUDGED and DECREED that the part of the land Falemalama herein decreed to be the communal family land of the Vaimaona family; that the part of the land Falemalama herein decreed to be the communal family land of the Aulava family; and that part of the land Falemalama herein decreed to be the Malae of the Pele and Aulava families, are held by their respective owners subject to the easement of the public in the highway crossing Falemalama on the southern side as shown on such survey.
Costs in the sum of $6.25 are hereby assessed against Aulava and a like sum against Vaimaona, the same to be paid within 15 days.